Name: Commission Implementing Regulation (EU) NoÃ 232/2013 of 15Ã March 2013 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2013 fishing year
 Type: Implementing Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 16.3.2013 EN Official Journal of the European Union L 74/1 COMMISSION IMPLEMENTING REGULATION (EU) No 232/2013 of 15 March 2013 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2013 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Union withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Union. The guide prices for the 2013 fishing year were fixed for all the products concerned by Council Regulation (EU) No 1242/2012 (2). (3) In order not to hinder the operation of the intervention system in the year 2013, this Regulation should apply retroactively from 1 January 2013. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Regulation (EC) No 104/2000, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Union withdrawal and selling prices, as referred to in Articles 20 and 22 of Regulation (EC) No 104/2000, for the 2013 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The Union withdrawal and selling prices applicable for the 2013 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2013 fishing year in landing areas which are very distant from the main centres of consumption in the Union, the adjustment factors used for calculating those prices and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 352, 21.12.2012, p. 6. ANNEX I Conversion factors for the products listed in Parts A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factor Whole fish Fish without head (2) Gutted fish, with head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Union of the products listed in Parts A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 136 2 0 208 3 0 197 4a 0 124 4b 0 124 4c 0 260 5 0 231 6 0 116 7a 0 116 7b 0 104 8 0 87 Sardines of the species Sardina pilchardus 1 0 300 2 0 376 3 0 423 4 0 276 Dogfish Squalus acanthias 1 694 694 2 590 590 3 324 324 Dogfish Scyliorhinus spp. 1 451 422 2 451 394 3 310 253 Redfish Sebastes spp. 1 0 996 2 0 996 3 0 836 Cod of the species Gadus morhua 1 1 161 839 2 1 161 839 3 1 097 645 4 871 484 5 613 355 Coalfish Pollachius virens 1 595 463 2 595 463 3 587 455 4 504 248 Haddock Melanogrammus aeglefinus 1 702 546 2 702 546 3 605 419 4 507 351 Whiting Merlangius merlangus 1 599 454 2 580 435 3 544 399 4 372 272 Ling Molva spp. 1 800 659 2 776 635 3 706 564 Mackerel of the species Scomber scombrus 1 0 242 2 0 239 3 0 232 Spanish mackerel of the species Scomber japonicus 1 0 226 2 0 226 3 0 185 4 0 138 Anchovies Engraulis spp. 1 0 875 2 0 927 3 0 772 4 0 322 Plaice Pleuronectes platessa  1 January to 30 April 2013 1 762 417 2 762 417 3 732 417 4 528 345  1 May to 31 December 2013 1 1 053 576 2 1 053 576 3 1 011 576 4 730 477 Hake of the species Merluccius merluccius 1 2 912 2 297 2 2 200 1 715 3 2 200 1 682 4 1 812 1 391 5 1 682 1 326 Megrims Lepidorhombus spp. 1 1 625 1 529 2 1 433 1 338 3 1 290 1 171 4 812 693 Dab Limanda limanda 1 564 461 2 429 334 Flounder Platichtys flesus 1 333 293 2 253 212 Albacore or longfinned tuna Thunnus alalunga 1 2 149 1 898 2 2 149 1 804 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 169 2 0 1 169 3 0 730 Whole fish Fish without head (1) Gutted fish, with head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 765 4 632 2 2 257 4 331 3 2 257 4 090 4 1 880 3 609 5 1 041 2 586 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 443 2 660 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns Pandalus borealis 1 5 394 1 114 2 1 891  Species Size (2) Selling prices (EUR/t) Whole (2) Edible crabs Cancer pagurus 1 1 237 2 928 Whole (2) Tails (2) E (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 4 491 4 491 3 370 2 4 491 3 081 2 829 3 4 021 3 081 2 080 4 2 611 2 141 1 706 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 5 183 4 008 2 5 183 4 008 3 4 907 3 732 4 4 008 2 903 5 3 456 2 281 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Adjustment Factor Size (1) Withdrawal price (in EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 122 2 0 187 3 0 177 4a 0 112 Coastal regions of Eastern England from Berwick to Dover 0,90 1 0 122 Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located West and North of those regions 2 0 187 3 0 177 Coastal regions of County Down (Northern Ireland) 4a 0 112 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 232 2 0 229 3 0 223 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 230 2 0 227 3 0 220 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-Western Scotland) to Wick (in North-Eastern Scotland) and the Islands located West and North of those regions 0,75 1 2 184 1 723 2 1 650 1 286 3 1 650 1 262 4 1 359 1 043 5 1 262 995 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 032 911 2 1 032 866 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 144 2 0 181 3 0 203 4 0 133 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 222 2 0 278 3 0 313 4 0 205 Atlantic coastal regions of Portugal 0,93 2 0 350 0,81 3 0 343 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.